DETAILED ACTION
Status of Application
The response filed  07/25/2022 has been received, entered and carefully considered. There are no claim amendments.  
Applicant had previously elected Group I for examination and elected the additional active agent to be an antihistamine; claims 24-25, 29-35 are withdrawn being directed to the non-elected invention/species.
Claims 21-25, 27-35 are pending in the case.
Claims 21-23, 27-28 are present for examination.
The present application is being examined under the pre-AIA  first to invent provisions. 

Standing Grounds of Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-23, 27-28 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Lubkin (U.S. Pat. 5041434) in view of Boldrini et al. (WO 00/64425), Conway et al. (U.S. Pat. 4902696), and York et al. (U.S. Pat. 5192780).
Rejection:
Lubkin et al. teaches an ophthalmic composition for dry eye comprising water,
sex steroids like 17-beta estradiol, and other actives including antihistamines like naphazoline, miotics like pilocarpine, and vasoconstrictors like phenylephrine 
    PNG
    media_image1.png
    512
    763
    media_image1.png
    Greyscale
 (Abstract,
Example D Col. 4 line 32-48, see full document specifically areas cited).
Lubkin does not expressly teach the claimed values for phenylephrine and pilocarpine but does teach their incorporation for the composition; and while Lubkin does not expressly teach the inclusion of the specifically claimed antihistamines like pheniramine or chlorpheniramine, Lubkin does teach the inclusion of antihistamines for the composition.
Boldrini et al. teaches that known ranges for pilocarpine for ophthalmic
compositions as a miotic is 0.05-5% (Page 14 line 13-23).
Conway et al. teaches that known ranges for phenylephrine for ophthalmic
compositions for as a vasoconstrictor/decongestant is 0.01-3.0% (Col. 3 line 59-61).
Wherein it would it would be prima facie obvious to one of ordinary skill in the art
to use the known ophthalmic range of pilocarpine and phenylephrine, as suggested by Boldrini et al. and Conway et al., and produce the invention as it is obvious to use an active in its known therapeutic range and optimize within the known range and arrive at the claimed values as a means of attaining the desired therapeutic profile with a reasonable expectation of success absent evidence of criticality for the claimed values.

York et al. teaches that known antihistamines include chlorpheniramine and pheniramine which is preferable – and are utilized at about 0.01-3.0%, preferably 0.01-2% (col. 3 line 3-39, specifically lines 3-5 and 12-16 and 37-40).
Wherein it would be obvious to one of ordinary skill in the art at the time of the
invention to incorporate one or more known antihistamines such as pheniramine, as
suggested by York, as Lubkin expressly teaches the inclusion of antihistamines in the
composition with combination with other actives, and the inclusion of an additional antihistamines for its additive effect is prima facie obvious with a reasonable expectation of success. It is also prima facie obvious to optimize its amount within the known therapeutic range and arrive at the claimed values as a means of arriving at the desired therapeutic profile with a reasonable expectation of success absent evidence of criticality for the claimed values.
Response to Arguments:
Applicant's arguments are centered on the assertion that Lubkin does not provide guidance to specifically select pilocarpine and phenylephrine as ingredients with the 17-beta estradiol for treating dry eye, that the only disclosure is Example D asserting it is broad as it is a general statement of 17-beta estradiol with one or more of actives, and that the examples do not disclose the ingredient and amounts with pilocarpine, phenylephrine or naphazoline. 
This is fully considered but not persuasive.  The claims are composition claims – not a method of treatment wherein when the structural components of the claims are met, the composition is met. The assertion that Lubkin does not have an example with pilocarpine, phenylephrine or naphazoline and amounts is not persuasive as Example D is an example with these actives. The argument for amounts is an argument that the prior art reference must be a single reference containing all the claimed elements and have a singular teaching with a working example with all the claimed element such as amounts to be applicable for obviousness which is not the standard for obviousness. Obviousness is not restricted to a single working example or to a single reference as obviousness may be to a combination of references as addressed in the rejection above. Contrary to Applicant’s assertion, Lubkin does specifically and explicitly teach an ophthalmic composition comprising water, sex steroids like 17-beta estradiol, with one or more of the specific and confined listed actives including miotics like pilocarpine, vasoconstrictors like phenylephrine, and antihistamines 
    PNG
    media_image1.png
    512
    763
    media_image1.png
    Greyscale

wherein Lubkin specifically teaches the combination of these actives - Boldrini establishes known ophthalmic ranges for pilocarpine, Conway the known ophthalmic ranges for phenylephrine, and York for known antihistamines like pheniramine with its known range. The inclusion of another antihistamine for its additive effect and the inclusion of actives at their known range and optimization within the known range is prima facie obvious with a reasonable expectation of success absent evidence of criticality for the claimed values which have not been presented.  
Applicant also asserts that that one would not combine pilocarpine with phenylephrine as they have opposite effects as one is a miotic and one is mydriatic wherein one would not be motivated to combine them with a reasonable expectation of success. This is fully considered but not persuasive as the claim is a composition claim and the art explicitly teaches the combination of the actives for the composition with phenylephrine as a vasoconstrictor and pilocarpine as a miotic; wherein the structural components of the claim are met. It is noted that Applicant combines these same actives they are arguing for the noncombination of. While Applicant may have a different method of use or motivation for combination the active, the structural components of the composition for the composition claims are met as addressed above.
The assertion that Lubkin is to sex steroids for dry eye, and the additional references of Boldrini, Conway, and York have not been demonstrated to treat dry eye as they are to varying purposes. This is fully considered but not persuasive as addressed above, Boldrini and Conway are presented merely to demonstrate the known ophthalmic ranges for pilocarpine and phenylephrine as seen by the limited section cited; and York is presented merely to show known antihistamines like pheniramine with its known range as seen by the limited section cited. The inclusion of another antihistamine for its additive effect and the inclusion of actives at their known range and optimization within the known range is prima facie obvious with a reasonable expectation of success absent evidence of criticality for the claimed values which have not been presented.  
Applicant’ remaining arguments are against the references individually and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  
Accordingly, the rejection stands.

Claims 21-23, 27 are rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Lubkin (U.S. Pat. 5041434) in view of Boldrini et al. (WO 00/64425), Conway et al. (U.S. Pat. 4902696), and Ciolino et al. (U.S. Pat. Pub. 2010/0239637).
Rejection:
Lubkin et al. teaches an ophthalmic composition for dry eye comprising water,
sex steroids like 17-beta estradiol, and other actives including antihistamines like naphazoline, miotics like pilocarpine, and vasoconstrictors like phenylephrine 

    PNG
    media_image1.png
    512
    763
    media_image1.png
    Greyscale
 (Abstract,
Example D Col. 4 line 32-48, see full document specifically areas cited).
Lubkin does not expressly teach the claimed values for phenylephrine and pilocarpine but does teach their incorporation for the composition; and while Lubkin does not expressly teach the inclusion of the specifically claimed antihistamines like pheniramine or chlorpheniramine, Lubkin does teach the inclusion of antihistamines like naphazoline for the composition.
Boldrini et al. teaches that known ranges for pilocarpine for ophthalmic
compositions as a miotic is 0.05-5% (Page 14 line 13-23).
Conway et al. teaches that known ranges for phenylephrine for ophthalmic
compositions for as a vasoconstrictor/decongestant is 0.01-3.0% (Col. 3 line 59-61).
Wherein it would it would be prima facie obvious to one of ordinary skill in the art
to use the known ophthalmic range of pilocarpine and phenylephrine, as suggested by Boldrini et al. and Conway et al., and produce the invention as it is obvious to use an active in its known therapeutic range and optimize within the known range and arrive at the claimed values as a means of attaining the desired therapeutic profile with a reasonable expectation of success absent evidence of criticality for the claimed values.

Ciolino et al. teaches that known antihistamines include pheniramine and naphazoline [121].
Wherein it would be obvious to one of ordinary skill in the art at the time of the
invention to incorporate pheniramine, as suggested by Ciolino et al., as simple substitution of one known antihistamine for another is prima facie obvious with a reasonable expectation of success absent evidence of criticality for the claimed antihistamine.
Response to Arguments:
Applicant asserts that there is not a prima facie case of obviousness which is not persuasive as a prima facie case of obviousness is presented above. Applicant appears to be referring to the arguments to Lubkin, Boldrini, and Conway which are addressed above and incorporated herein by reference. 
Accordingly, the rejection stands.

Claim 28 is rejected under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Lubkin (U.S. Pat. 5041434) in view of Boldrini et al. (WO 00/64425), Conway et al. (U.S. Pat. 4902696), and Ciolino et al. (U.S. Pat. Pub. 2010/0239637) as applied to claims 21-23, 27 above, further in view of York et al. (U.S. Pat. 5192780).
Rejection:
The teachings of Lubkin in view of Boldrini, Conway, and Ciolino are addressed above.
Lubkin in view of Boldrini, Conway, and Ciolino does not teach the claimed values for pheniramine.
York et al. teaches that known antihistamines including pheniramine and are known to be utilized at about 0.01-3.0%, preferably 0.01-2% (col. 3 line 3-39, specifically lines 3-5 and 12-16 and 37-40).
Wherein it would be obvious to one of ordinary skill in the art at the time of the
invention to incorporate one or more known antihistamines such as pheniramine, as
suggested by York, as Lubkin expressly teaches the inclusion of antihistamines in the
composition and the inclusion of an additional antihistamines for its additive effect is
prima facie obvious with a reasonable expectation of success. 
Wherein it would it would be prima facie obvious to one of ordinary skill in the art
to use the known ophthalmic range of pheniramine, as suggested by York, and produce the invention as it is obvious to use an active in its known therapeutic range and optimize within the known range and arrive at the claimed values as a means of attaining the desired therapeutic profile with a reasonable expectation of success absent evidence of criticality for the claimed values.
Response to Arguments:
Applicant's arguments are those addressed above.
Accordingly, the rejection stands.

Conclusion
Claims 21-23, 27-28 are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIGI GEORGIANA HUANG whose telephone number is (571)272-9073. The examiner can normally be reached Monday-Friday 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GIGI G HUANG/Primary Examiner, Art Unit 1613